Order entered September 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00630-CV

                                TRENT S. GRIFFIN, Appellant

                                                 V.

           AMERICAN ZURICH INSURANCE COMPANY, ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-05893

                                             ORDER
       Before the Court is appellant’s August 29, 2019 “Motion Relating to Informalities.” In

the motion, appellant asserts objections to actions taken in the trial court and asks that we sustain

those objections. We DENY the motion.

       Appellant’s brief on the merits remains due October 14, 2019. The requirements for an

appellant’s brief are set forth in rule 38.1 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 38.1.

                                                       /s/    BILL WHITEHILL
                                                              JUSTICE